In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated July 2, 1996, as, upon renewal, granted the motion of the defendant Larchwood Construction for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is denied, and the complaint and all cross claims are reinstated insofar as asserted against Larchwood Construction.
We find that the opposition papers submitted by the plaintiffs, including an affidavit of a licensed professional engineer, were sufficient to demonstrate the existence of triable issues of fact as to whether Larchwood Construction’s preparation of tree pits along Central Avenue between 68th Street and 67th Place in Glendale, Queens, contributed to the creation of the defective condition which allegedly caused the injured plaintiffs accident (see, e.g., Zayas v Half Hollow Hills Cent. School Dist., 226 AD2d 713; see also, Manning v New York Tel. Co., 157 AD2d 264). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.